Citation Nr: 1613017	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as PTSD.


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  A March 2001 rating decision denied service connection for PTSD, which was confirmed in a September 2001 rating decision; the Veteran never filed a timely notice of disagreement regarding those decisions, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for PTSD has been received since the September 2001 rating decision.

3.  The Veteran does not meet the criteria for a diagnosis of PTSD. 

4.  The Veteran's current psychiatric disabilities are not causally or etiologically related to his service.  



CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).

2.  New and material evidence has been received since the September 2001 denial of service connection for PTSD to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Proper notice was provided in November 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and lay evidence.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence - PTSD

The Veteran's claim to reopen involves a claim of entitlement to service connection for PTSD.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A review of the record shows that a claim of service connection for PTSD was originally denied in March 2001 and then confirmed in a subsequent September 2001 rating decision.  The Veteran did not file a notice of disagreement regarding the rating decisions.  Therefore, those decisions became final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).  The Veteran also did not submit any information or evidence within one year of the September 2001 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The U.S. Court of Appeals for Veteran's Claims (Court) has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for PTSD in March 2001 and confirmed it in September 2001, finding that the Veteran had no current diagnosis of PTSD and no specific claims related to traumatic events while on active duty.    

Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in September 2001, VA has received additional evidence, including lay statements from the Veteran describing his traumatic events during service and evidence of a psychiatric diagnosis.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.

Service Connection - Acquired Psychiatric Disability

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Psychoses are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013)

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a psychiatric disability due to his active service.  

As an initial matter, the Board notes that the Veteran has not been diagnosed with PTSD.  The VA examiner in February 2006 did not diagnose PTSD.  The September 2008 VA examiner found that the criteria for PTSD were not met as the Veteran experienced no behavioral, social changes, re-experiencing, or heightened physiological arousal due to service.  The March 2013 VA examiner also noted that the Veteran did not meet the diagnostic criteria for PTSD.  He stated that the Veteran had no persistent hyperarousal, no persistent reliving or re-experiencing of trauma, and no persistent avoidance behavior of triggers.  The Board finds these examination reports to be highly probative as they were prepared by medical professionals who evaluated the Veteran and considered his medical history and lay statements when making their findings.  VA treatment records also found no diagnosis of PTSD.   

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Veteran may not be service-connected for PTSD specifically.  The Board will consider any other diagnosed psychiatric disabilities.  

The Board notes that the Veteran has been diagnosed during the course of the appeal with adult antisocial disorder, cocaine abuse, rule out antisocial personality disorder, and chronic depressive disorder.  Of note, personality disorders are not disease or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Given the diagnosis of chronic depressive disorder, the first criterion for establishing service connection has been met for a psychiatric disability.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis of a psychiatric disability during service.  The Veteran's November 1967 separation report of medical examination described the Veteran as psychiatrically clinically normal.  The corresponding report of medical history recorded the Veteran's denial of depression, excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, memory loss, or nervous trouble of any sort.  

The first treatment for a psychiatric disability following service was in April 2001.  At that time, the examiner did not diagnose a psychiatric disability.  

As there is no competent evidence of an acquired psychiatric disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The VA examination in March 2013 found that the Veteran had a non-service related depressive disorder that had to do with personal and social factors rather than with his military service issues.  The examination contained a thorough and accurate history and a complete psychiatric assessment and the corresponding report and opinion are highly probative.  

While the Veteran believes that his current psychiatric disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his psychiatric disability is not competent medical evidence.  Even considering the lay opinion, the Board finds the opinion of the VA examiner would be significantly more probative than the Veteran's lay assertions as the VA examiner is a medical professional who offered an opinion after evaluation of the Veteran and consideration of his medical history including the Veteran's lay assertions.

When weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The findings after VA examinations, the Veteran's denial of relevant symptomatology at the time of his separation from service, the normal evaluation at separation from service, the significant period of time without treatment or complaints after service, and the negative findings in the VA treatment records significantly outweigh the Veteran's current, unsupported lay statements claiming he has a current psychiatric disability causally related to service.

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disability is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


